                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT WINCHESTER

UNITED STATES OF AMERICA                       )
                                               )        Case No. 4:19-cr-18-2
v.                                             )
                                               )        Judge Travis R. McDonough
                                               )
BRANDY LEE BROWN                               )        Magistrate Judge Christopher H. Steger
                                               )


                                            ORDER


        United States Magistrate Christopher H. Steger filed a report and recommendation

recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea to a

lesser included offense of Count Three of the six-count Indictment; (2) accept Defendant’s guilty

plea to a lesser included offense of Count Three of the six-count Indictment; (3) adjudicate

Defendant guilty of knowing and intentional distribution of a mixture and substance containing

methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C); and (4) order that

Defendant remain in custody until sentencing in this matter or further order of this Court. (Doc.

33.) Neither party filed a timely objection to the report and recommendation.

        After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation (Doc. 33) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:

     1. Defendant’s motion to withdraw his not-guilty plea to a lesser included offense of Count

        Three of the six-count Indictment is GRANTED;
  2. Defendant’s plea of guilty to a lesser included offense of Count Three of the six-count

     Indictment is ACCEPTED;

  3. Defendant is hereby ADJUDGED guilty of knowing and intentional distribution of a

     mixture and substance containing methamphetamine in violation of 21 U.S.C. §§

     841(a)(1) and 841(b)(1)(C); and

  4. Defendant SHALL REMAIN in custody until sentencing in this matter which is

     scheduled to take place before the undersigned on December 13, 2019, at 2:00 p.m.

SO ORDERED.

                                           /s/Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE




                                             2
